9/9/2019                             Longhorn Slide Pull
                       Case 1:19-cv-06982-LLS            Charging Handle
                                                      Document       29-7| Best Filed
                                                                                Glock Accessories
                                                                                       09/10/19   | GlockStore.com
                                                                                                       Page 1 of 5



                                                                                                                            CART: 0
                                                                                                                            (/cart)
 (/)
           OVER $100 SHIPS FREE (https://www.glockstore.com/free-shipping-policy)                         30-DAY GUARANTEE
                       (https://www.glockstore.com/shipping-and-returns)                    TOPSHOT TUESDAY
   (https://www.glockstore.com/tst-ff-sign-up)                   TRAINING (https://www.glockstore.com/training)              FREE
                       CATALOG (https://www.glockstore.com/request-catalog)                    NEW PRODUCTS
                                         (https://www.glockstore.com/Misc/new-products)

                                                                             (https://www.glockstore.com/top5home)


                                                                        (https://www.glockstore.com/custom-build-gallery)


                                                                              (https://www.glockstore.com/custom)




                                                                                                                      




https://www.glockstore.com/Longhorn-Slide-Pull-Charging-Handle                                                                        1/5
9/9/2019                             Longhorn Slide Pull
                       Case 1:19-cv-06982-LLS            Charging Handle
                                                      Document       29-7| Best Filed
                                                                                Glock Accessories
                                                                                       09/10/19   | GlockStore.com
                                                                                                       Page 2 of 5
                                 () () () () () () () () () () () () () () () () () () () () ()
   () ()


   LONGHORN SLIDE PULL CHARGING HANDLE
   $49.95
                (5 Reviews)


   SKU: 1103



         Select options                                                                                              

   QTY.

     1



                                                                  ADD TO CART



                                                                 ADD TO WISHLIST




   VIDEOS




   PRODUCT DESCRIPTION

   Makes it easier to rack the slide - replaces Gen3 or Gen4 slide cover plate in seconds!

   Three styles available:
   Short Horn (approximately 3/4" in length)
   Long Horn (approximately 1.25" in length)
   No Horn (just 1/4" each side)
https://www.glockstore.com/Longhorn-Slide-Pull-Charging-Handle                                                           2/5
9/9/2019                             Longhorn Slide Pull
                       Case 1:19-cv-06982-LLS            Charging Handle
                                                      Document       29-7| Best Filed
                                                                                Glock Accessories
                                                                                       09/10/19   | GlockStore.com
                                                                                                       Page 3 of 5

   Available in Black, Silver, Red, Blue, Gold, Pink


   ADDITIONAL INFORMATION




                                                     YOU MAY ALSO LIKE




           (/Slide-Pull-Charging-Handle)               (/Charging-Handle-for-Glock-42)     (/Charging-Handle-for-Glock-43)

                                                                                         



                                                                                                                             () ()




                  CUSTOMERS WHO BOUGHT THIS ITEM ALSO BOUGHT




           (/Double-Diamond-3-5-Pound-                  (/Heavy-Extended-Aluminum-         (/Glock-Factory-High-Capacity-
                    Connector)                             Magazine-Base-Plate)                     Magazines)
https://www.glockstore.com/Longhorn-Slide-Pull-Charging-Handle                                                                       3/5
9/9/2019                             Longhorn Slide Pull
                       Case 1:19-cv-06982-LLS            Charging Handle
                                                      Document       29-7| Best Filed
                                                                                Glock Accessories
                                                                                       09/10/19   | GlockStore.com
                                                                                                       Page 4 of 5

                                                                                              


                                                                                                                                  () ()




      Reviews 4.8                                                                                                           



                                  SIGN UP FOR EXCLUSIVE SALES AND PRODUCT NEWS

     username@domain.com                                                                                               JOIN



                   STORE LOCATOR (/RETAIL-SHOWROOM)                      REQUEST A CATALOG (/REQUEST-CATALOG)

      SHOP

      COMPANY

      SUPPORT CENTER

      MY ACCOUNT

      CONTACT INFO



                                                                  FOLLOW US
                                                     (https://www.facebook.com/GlockStore/)
                                                               (https://www.youtube.com/user/GlockStore)
                                                                         (http://instagram.com/glockstore)
                                                                                   (http://pinterest.com/glockstore)




                                                                 DISCLAIMER:
    “GLOCK” is a federally registered trademark of Glock, Inc. and is one of many trademarks owned by Glock, Inc. or Glock Ges.m.b.H.
                             Glockstore.com is not affiliated with nor endorsed by Glock, Inc. or Glock Ges.m.b.H.

                                                     © 2019 Glockstore. All Rights Reserved


https://www.glockstore.com/Longhorn-Slide-Pull-Charging-Handle                                                                            4/5
9/9/2019                             Longhorn Slide Pull
                       Case 1:19-cv-06982-LLS            Charging Handle
                                                      Document       29-7| Best Filed
                                                                                Glock Accessories
                                                                                       09/10/19   | GlockStore.com
                                                                                                       Page 5 of 5
                                                                 BACK TO TOP




https://www.glockstore.com/Longhorn-Slide-Pull-Charging-Handle                                                       5/5
